 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlleghany Warehouse Company, Inc., and StarWarehouse Corporation and Joseph Goode, Sr.,Petitioner, and International Longshoremen'sAssociation, AFL-CIO. Case 5-RD-691May 18, 1981DECISION ON REVIEW ANDDIRECTION OF SECOND ELECTIONOn August 29, 1980, the Regional Director forRegion 5 issued a Supplemental Decision, Denialof Employer's Motion for Dismissal of Union's Ob-jections to Election, Order and Direction ofSecond Election in the above-titled proceeding, inwhich, inter alia, he denied the Employer's motionfor dismissal of the Union's objections for theUnion's failure to comply with the Board's rulesregarding service of objections on parties to theproceeding, sustained one of the Union's objectionsto the election, and ordered a second election.Thereafter, in accordance with the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request forreview of the Regional Director's SupplementalDecision on the grounds, inter alia, that, in denyingits motion to dismiss the objections and by sustain-ing the Union's objection, the Regional Directordeparted from established Board precedent. TheUnion filed an opposition to the Employer's re-quest for review.By telegraphic order dated November 7, 1980,the Employer's request for review was granted.The Board has considered the entire record inthis case with respect to the issues under review,including the Union's opposition to the Employer'srequest for review, and makes the following find-ings:On June 24, 1980,1 the Regional Director con-ducted a secret-ballot election pursuant to a peti-tion for decertification election, which the Unionlost.2Thereafter, on June 30, the Union mailed itsobjections by express mail to the Regional Direc-tor, which were timely filed on July 1. The Unionsimultaneously mailed copies of its objections, byregular mail, to the Employer and the Employer'scounsel. Petitioner also was served by regular mail.The Union's letter to the Regional Director accom-panying its objections stated that such service onthe parties was made.3The Employer avers thati Unless otherwise noted, all dates hereinafter are in 1980.2 Pursuant to a Decision and Direction of Election, an election wasconducted in the appropriate unit of "all full-time and regular part-timewarehouse employees employed by the Employer at its Richmond, Vir-ginia, locations, excluding office clerical employees, executives, watch-men, guards and supervisors as defined in the Act." The tally of ballotsserved on the parties indicated that 21 voted for, and 53 voted against,the Union.3 In his dissent, Member Jenkins states that, notwithstanding theUnion's statement of service accompanying the objections, which aers256 NLRB No. 9neither it nor its counsel received a copy of theUnion's objections until July 7 or 8. Thereafter, onJuly 16, the Employer filed a Motion for Dismissalof Union's Objections to Election, contending thatthe Union failed to comply with Section 102.69(a)of the Board's Rules and Regulations.4Based on the above facts, the Regional Directordenied the Employer's motion to dismiss the objec-tions. The Regional Director found that the Unionmailed its objections simultaneously to the Region-al Director and to each of the parties, albeit by dif-ferent methods of service, and that a statement ofservice accompanied the objections filed with theRegional Director. He found further that the Em-ployer did in fact receive a copy of the ojections 7days after their receipt by the Regional Director,well before the Employer filed its motion to dis-miss. He concluded that here, unlike in Auto Chev-rolet, Inc.,5and Platt Brothers,6cited by the Em-ployer in its motion to dismiss, the Union showed"an honest attempt to substantially comply withthe requirements of the Rules"7regarding serviceof objections. Accordingly, the Regional Directordenied the Employer's motion to dismiss. Then,considering the objections, the Regional Directorfound that the Employer made objectionable prom-ises of benefits if they voted against the Union andthreats of the denial thereof if the employees votedin favor of the Union, and consequently directed asecond election.In its request for review, the Employer contendsthat, in denying its motion to dismiss, the RegionalDirector misapplied Section 102.69(a) of our Rules.The Employer states that the Board's Rules do notrequire that objections be simultaneously mailed tothe Regional Office and to each of the parties, butrather that each of the parties be immediatelyserved with copies of the objections. The Employ-er asserts that the Union knowingly failed tocomply with the requirements of immediate servicebecause it used a different and slower procedure inthat the Union simultaneously served copies of the objections on Petition-er, the Employer, and the Employer's counsel, the copy Petitioner re-ceived was postmarked more than 2 weeks after the date of filing. Wefind it unnecessary to pass on the timeliness of the service on Petitioner.as neither the Employer nor the Petitioner has raised this issue4 Sec. 102.69(a) states:Within 5 days after the tally of ballots has been furnished, any partymay file with the regional director an original and three copies ofobjections to the conduct of the election or conduct affecting the re-sults of the election, which shall contain a short statement of the rea-sons therefor. Such filing must be timely whether or not the chal-lenged ballots are sufficient in number to affect the results of theelection. Copies of such objections shall immediately be served onthe other parties by the party filing them, and a statement of serviceshall be made. .s 249 NLRB 529 (1980).250 NIRB 25 (1980).Alfred Nickle.s Bakery, Inc., 209 NLRB 1058, 1059 (1974). ALLEGHANY WAREHOUSE COMPANY, INC45mailing its objections to the parties than it used tofile those objections with the Regional Director,and consequently the Board should grant itsmotion to dismiss. We disagree.We note at the outset that in Auto Chevrolet wereaffirmed the principle enumerated in AlfredNickles that in order to support a variance or devi-ation from the clear requirements of our rules theobjecting party must show "an honest attempt tosubstantially comply" with the rules on service ofobjections. We note further that Section 102.112 ofthe Board's Rules and Regulations, governing themanner in which service of objections is to bemade, provides in relevant part that "[s]ervice ofpapers by a party on other parties shall be made byregistered mail, or by certified mail, or in anymanner provided for the service of papers in a civilaction by the law of the State in which the hearingis pending," and that "service on all parties shall bemade in the same manner as that utilized in filingthe paper with the Board."Thus, the Union's service of its objections on theEmployer by regular mail was technically not incompliance with our rules regarding the propermanner of service. We must therefore determinewhether the Union made "an honest attempt tosubstantially comply" with our rules such that itsdeviation from our rules can be excused. We con-clude that such an attempt has been made.The Employer concedes that the Union placedthe objections in the mail to it on June 30, at thesame time that it mailed its objections to the Re-gional Director, and that a statement of service ac-companied the filed objections. The Employer fur-ther admits that it received a copy of the objec-tions on July 7, and that it did not file its motion todismiss until July 16. These facts distinguish the in-stant case from our recent Decision in High Stand-ard, Inc.8There, the Board granted the employer'smotion to dismiss where the employer never re-ceived a copy of the objections, and the petitionerdid not indicate, in a certificate of service or otherdocument executed contemporaneously with itsfiling of objections, that copies of such objectionshad been mailed to the parties to the proceedings.Here, in contrast, the Union made actual service onthe Employer and provided contemporaneous evi-dence of that service.9We conclude, therefore,that the particular facts herein are sufficient to sup-port the Union's departure from strict adherence toour rules, for to dismiss the objections on the factspresented herein would require a "slavish adher-s 252 NLRB 403 (1980)Moreover, we note that the Union filed its objections just before theFourth of July holiday, and in fact the Employer received the objectionsonly 3 working days after the objections were filed with the RegionalDirector.ence to form rather than substance"'0 which is notintended by our Decision in Alfred Nickles andAuto Chevrolet. Accordingly, we agree with theRegional Director and deny the Employer's motionto dismiss the objections.In its telegram dated November 7, the Boardalso granted Respondent's request for review of theRegional Director's decision insofar as he sustainedthe Union's Objection 3. The Regional Directorfound that, in a notice posted approximately Imonth before the election, the Employer statedthat, after the election, the Employer "would knowyour wishes and whether to go ahead and put afair wage increase into effect if the ILA lost, or getinto negotiations if it won and negotiate wageswith the ILA like we did last year." Thereafter, ina letter to employees dated 4 days before the elec-tion, the Employer stated:If you vote "NO" on Tuesday, we no longermust deal with the ILA and can return to thepre ILA practice of a fair wage increase inJuly, with inflation and prices going up every-where we all would appreciate that. If youvote "YES" we'll continue bargaining withthe ILA the same as we did last year. Wehope it wouldn't take 10 months of bargainingas it did last time. However, if the ILA doesstrike, we don't know how long it would take.The Regional Director found each of these state-ments objectionable, in that they contained an im-plied promise of a wage increase and threats of thedenial thereof, by, in effect, offering the employeesa choice between an immediate wage increase ifthey voted against the Union in the decertificationelection or the possibility of lengthy bargaining andseemingly small gains in wages should the Unionbe recertified. Accordingly, he ordered that theelection be set aside, and directed a second elec-tion.In its request for review, the Employer contendsthat its statements were not objectionable, sincethey were an accurate statement of the law andfacts. Moreover, the Employer attempts to distin-guish this case from W. F. Hall Printing Compa-ny,11 relied on by the Regional Director, becausehere, unlike in that case, there was no threat thatemployees would be denied a wage increase if theyfailed to decertify the Union, nor did the Employerthreaten to negotiate in bad faith if the Union won.For the reasons set forth above, we agree withthe Regional Director's findings that the Union'sObjection 3 should be sustained. Accordingly, weo The NetVili Company, 240 NL.RB 1310, 1311 (1979)" 239 Nl.RB 51 (197R) 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereby set aside the June 24 election and directthat a second election be held.[Direction of Second Election omitted from pub-lication.] 1 2MEMBER JENKINS, dissenting:Although my colleagues seek to distinguish thiscase factually from High Standard, Inc., 252 NLRB403 (1980), they are unable to show why this caseis not controlled by what we held there. In HighStandard, we reaffirmed the proposition that strictcompliance with our published rules respecting theservice of copies of election objections would beexcused only upon a showing of an honest attemptat substantial compliance or a compelling reasonfor noncompliance. We held that in the absence ofsuch a showing the failure to serve a party by reg-istered or certified mail, or by a method of serviceacceptable in civil actions in the appropriate State,was fatal; service by regular mail, even if accom-plished at the same time the objections were mailedto the Board for filing, was insufficient unless wewere satisfied that the law of the State sanctionedthat method.High Standard fits the instant case. The fact that,here, a statement of service by regular mail accom-panied the filed objections is insignificant. A properstatement of service (which this was not becausethe manner of stated service was deficient) affectsonly the acceptability of the filing, not the validityof the service. The Employer's receipt, a weekafter the filing date, of the copy mailed to it, doesnot change the situation, because it is "irrelevantwhether the party on whom service should havebeen timely made was prejudiced by the failure tocomply with our service requirements." HighStandard, supra. For the same reason, I find totally12 [Excelsior footnote omitted from publication.]unpersuasive the fact that the Employer took anadditional week to file its motion to dismiss.My colleagues' reliance on The Nestle Company,240 NLRB 1310, 1311 (1979), for the propositionthat upholding the service requirements here wouldconstitute a "slavish adherence to form over sub-stance" is surely misplaced. There, we dealt withthe adequacy of the objecting party's showing thatit attempted to comply with the service require-ments, and found that it complied as soon as possi-ble under the circumstances. Cf. Bechtel Incorporat-ed, 218 NLRB 827 (1975). Here, in contrast, wehave before us a party which for reasons bestknown to itself chose an unauthorized method ofservice. The Union deviated not only from the reg-istered or certified mail requirement, but also fromthe separate requirement that service on the partiesbe made in the same manner as that utilized infiling the paper with the Board, or in a more expe-ditious manner.13Moreover, the Union's statementof service notwithstanding, the copy of the objec-tion it served on Petitioner, undisputedly one of theparties on whom timely service was required, waspostmarked more than 2 weeks after the date offiling.14I am forced to conclude that there wasneither substantial compliance with the service re-quirements nor an adequate showing that the defi-ciencies were excusable.Accordingly, I would dismiss the objections andcertify the results of the election.13 National Labor Relations Board Rules and Regulations, Series 8, asamended, Sec. 102.112. The Union filed the objections with the RegionalDirector by mailing them by express mail on June 30, 1980, in order toinsure their arrival by July 1, the last day on which they could be filed.It served the Employer by first class mail.' I am not as impressed, as the Regional Director was, that Petitioner,presumably not represented by an attorney, failed to file a separatemotion of his own to supplement the Employer's motion to dismiss theobjections for invalid service.